Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-19-00512-CR

                                  Robert Lee CRIDER, Jr.,
                                         Appellant

                                              v.

                                   The STATE of Texas,
                                         Appellee

                  From the 198th Judicial District Court, Kerr County, Texas
                                  Trial Court No. B17583
                          Honorable Rex Emerson, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.

       SIGNED September 25, 2019.


                                               _________________________________
                                               Rebeca C. Martinez, Justice